HALL, Judge.
The appellant appeals from his judgment and sentence, contending the trial court *1390erred in departing from the guidelines as two of the six reasons utilized by the trial court were invalid.
We agree with the appellant that two of the reasons were invalid, but as the appellant stipulates, the four remaining reasons were valid. After examining the record and facts of this case, it is evident beyond a reasonable doubt that the trial court would have departed from the recommended guidelines sentence absent the purportedly invalid reasons. See Albritton v. State, 476 So.2d 158 (Fla.1985).
Affirmed.
CAMPBELL, C.J., and LEHAN, J., concur.